WENTWORTH, Judge.
Claimant seeks review of a workers’ compensation order by which a claim for increased wage rate was denied. Because employer was not shown to have contributed directly or indirectly to the cost of group insurance, we find that the value of the reduced premium cost of health insurance attributable to group membership was properly excluded from claimant’s average weekly wage calculation and accordingly affirm.
The fair market value of an employer contribution for group health insurance has been included in the calculation of an employee’s average weekly wage. See section 440.02(21), Fla.Stat.; Constanzer v. Sta Rite, 432 So.2d 775 (Fla. 1st DCA 1983). However, the record reflects no contribution by or identifiable benefit to claimant’s employer from the group policy. Although claimant paid a lower premium than required for individual insurance by virtue of his membership in the group covered by the policy, we find no basis in the statute for concluding that availability of that option was a fringe benefit to be valued as a part of wages paid by employer. The deputy commissioner therefore correctly excluded the value of this reduction in premium cost from his determination of claimant’s average weekly wage.
The order is affirmed.
JOANOS and NIMMONS, JJ., concur.